!         O+FICE   OF THE A-ITORNEY    GENERAL    OF TEXAS
I
                              AUSTIN
I




    mar SenatorD&emyt




            Your lettar oi Fe0
    abcm atated,La aa to11686


        trol to foil
        oonksaot8have
                                                 axlppooe   that   the
                                                 the ea8e of .rpot




                           the total amottat or znotwy
                                                     imoltea
                          traot or8.r er 8poQ pumh8me ordm
                          1 mat to follow tam prowhremt-
                              oprnionwould aasti -xtobmme
                               al@uQt5nYe~Yell.
ytnufmbleToEDOI)B~~ - page 3



a ONP frtrasr OpsniOnOouldbe takea,d &ouliibe frlrarain
ww     OpM O$ d&aUlf, WI fhe crrfent
                                   Oh w    reply &a the
dd8ulting  contractor(uhethartm oontraot 8.mspot oont~aet)
and tba paroba8t~by t&a I5cw-defthe 5qpllss ~rdered~vtkero
me   #aa   rsy ba ptlrcrhured on the mwket.         Morewer,        if    wch
~~plioe are oatuoll~ls~rehsedby the Uoard, then yeU okmld
f#&JAePnotify the~contr8atur of the ez6QSEtoet if StmIlwp-
p&&earif aq, an2 that the eontra.etcr vcmld be chr~ed rith
mtoa esM88.   Srmb proeedurewe~ldcppewtobootanWhu~
mt   OBIly,ana shmaldwith proprietybb fOllcvedTinall otwbdl
oi doaulf .




                  Imar qa45tien3 ia not 00 emSly amsverod,t@


         XXIall inetanuaswhere maw b&de are t&an aul the
~oxoo8sd5fference,ifemyI hsaebee~~chnrged to the arzQ$nal
6en$CMter, there arlsas 8 I.s.abiutyoa tha part es the OOOI
tmaatw upcn his tarn cantreut or bin epot-yorobuso awtrwt
for mauhditYerwce, aad no alfioer c~.boamtof tha Gwern-
m8nt may roleaso su&         liabil%ty.

           Xf,'$,n su& 6 caoe, however, the amwnt of uueh d&f-
imnce   in uost of 8upplier by way or unwed       lMdl%w     ta
the oentraotw~e    liabU.%tyio 50 Owl1 86 that inuoprnwDl7 tb0
co8tibso~wy         tea preparatlcnrodonbmlapieoof them&&or te
W    Attorney     Wmex'al   f'~rOmthn   wouZdes6eedthe        amtW8thYOlYO8,
tJmI* it is the opJaionefthis           DepartmatyourBoanl               dmuldtmt
innrrr   U&I    cost,   and uhc~l& rrOt mbdt    the amtiter    tc    the    AttorWy
Peaeral for aathnat oil. DA thir aeuneotion,    we vauld odd tWt
whexw them B~YO been rerpertod &&au&to br 8 omtraoter8 and the+
wegate    at ouch cuper-ulbodlllrbility wmld esooedt-hocoot of
p*epar&g  mid. uubudttf~ to tbs Attorney Uenewa1 a utatweat  ef